
	

113 SCON 23 IS: Expressing the sense of Congress that the United States Postal Service should issue a commemorative postage stamp honoring the Reverend Doctor Leon Sullivan and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. CON. RES. 23
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Casey submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States Postal Service should issue a commemorative postage stamp
		  honoring the Reverend Doctor Leon Sullivan and that the Citizens’ Stamp
		  Advisory Committee should recommend to the Postmaster General that such a stamp
		  be issued.
	
	
		Whereas the Reverend Doctor Leon Sullivan impacted
			 millions of people throughout the world, particularly throughout the United
			 States and in Africa, by advocating self-help principles of empowerment,
			 community development, and self-reliance;
		Whereas the Reverend Dr. Sullivan founded the
			 Opportunities Industrialization Centers (commonly referred to as the
			 OIC), a skills training program providing training and
			 retraining on a massive scale;
		Whereas the Reverend Dr. Sullivan founded Opportunities
			 Industrialization Centers International (commonly referred to as
			 OICI) and the International Foundation for Education and
			 Self-Help (commonly referred to as IFESH);
		Whereas the Reverend Dr. Sullivan made a substantial
			 impact on the lives of the people in Africa through the actions of OICI and
			 IFESH;
		Whereas the Reverend Dr. Sullivan founded the Progress
			 Investment Associates (commonly referred to as the PIA) and the
			 Zion Nonprofit Charitable Trust (commonly referred to as the
			 ZNCT), which was established to fund housing, shopping, human
			 services, educational, and other nonprofit ventures for inner-city
			 dwellers;
		Whereas the Reverend Dr. Sullivan established inner-city
			 retirement and assisted living complexes for the elderly and disabled in
			 Philadelphia and other cities throughout the United States, named Opportunities
			 Towers;
		Whereas the Reverend Dr. Sullivan was able, as the first
			 African-American member on the board of General Motors Corporation, to secure
			 the support of the other board members to back him in the development of the
			 unprecedented Global Sullivan Principles, a code of conduct written in 1977,
			 for United States businesses operating in South Africa;
		Whereas the Reverend Dr. Sullivan has been the recipient
			 of the Presidential Medal of Freedom, the Notre Dame Award, the Eleanor
			 Roosevelt Human Rights Award, the NAACP Spingarn Award, the Kappa Alpha Psi
			 Laurel Wreath, and more than 50 doctoral degrees;
		Whereas the Reverend Dr. Sullivan economically empowered
			 individuals and combated poverty wherever he implemented programs;
		Whereas the Reverend Dr. Sullivan established the
			 African–African-American summits to bring together the leaders of African
			 countries, the United States, and other countries; and
		Whereas the Reverend Dr. Sullivan established the Global
			 Sullivan Principles (for Corporate Social Responsibility) in the late 1990s to
			 apply the same type of principles for countries and businesses throughout the
			 world: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States Postal Service should
			 issue a commemorative postage stamp honoring the Reverend Doctor Leon Sullivan;
			 and
			(2)the Citizens’ Stamp Advisory Committee
			 should recommend to the Postmaster General that such a stamp be issued.
			
